Citation Nr: 0608613	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  05-03 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for a 
bipolar disorder, claimed as manic depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to June 1972.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In that decision, the RO 
determined that new and material evidence had not been 
submitted in order to reopen the veteran's claim for 
entitlement to service connection for a bipolar condition 
claimed as manic depression.  The veteran perfected an appeal 
of this issue.  

In July 2005, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.

Upon receipt of the veteran's notice of disagreement in July 
2004, the veteran was notified via letter in August 2004 of 
his right to elect the traditional appellate process or to 
elect decision review officer (DRO) review.  See 38 U.S.C.A. 
§§ 5109A, 7105(d) (West 2002); 38 C.F.R. § 3.2600 (2005).  
The veteran elected DRO review in a statement received by the 
RO in September 2004.  An October 2004 Statement of the Case 
(SOC) noted that the veteran did not respond to the August 
2004 letter, and that SOC was signed by a rating specialist.  
The veteran's claim file includes an undated handwritten note 
which indicated that the his request for a de novo review was 
timely and needed to be reviewed.  The Board notes that the 
veteran specifically, and timely, requested DRO review of 
this issue prior to Board review.  This review has not been 
accomplished and the veteran is entitled to such.  38 C.F.R. 
§ 3.2600 (2005).

In addition, during a July 2005 Board hearing, the veteran 
testified that the Social Security Administration (SSA) 
rendered a decision regarding his benefits.  It is unclear 
whether the veteran was awarded or denied social security 
disability benefits.  It does not appear that the RO has 
sought the records associated with the veteran's SSA claim.  
The duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002) includes obtaining any SSA disability benefit decisions 
and the underlying medical records. See Muricsak v. 
Derwinski, 2 Vet. App. 363 (1992); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any available 
medical records from SSA concerning any 
SSA claim filed by veteran. Any assistance 
by the veteran in obtaining such records 
should be requested if necessary.

2.  Thereafter, the veteran's claim should 
be reviewed by the appropriate personnel, 
a Decision Review Officer or a Veterans 
Service Center Manager, consistent with 
the provisions of 38 C.F.R. § 3.2600.  The 
veteran and his representative must be 
provided with a Supplemental Statement of 
the Case and given an appropriate 
opportunity to respond. The case should 
then be returned to the Board for 
appellate review.  Then, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


